Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-6 in the reply filed on 04/22/2022 is acknowledged.  The traversal is on the ground(s) that there would be no serious search and/or examination burden if the examiner additionally searches group II.  This is not found persuasive because inventions I and II are related as mutually exclusive species in an intermediate-final product relationship as detailed in the restriction requirement dated 02/25/2022. Furthermore, inventions I and II are classified in separate areas as outlined in the restriction requirement dated 02/25/2022.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/25/2022.
Claim Objections
Claim 3 is object to for containing otherwise allowable subject matter, but being written in dependent format. Claim 3 would be allowed if rewritten in independent format. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is rejected for reciting the limitation “a third accessory”, while claim 5 depends upon claim 1, which does not recite “a second accessory”. Therefore, a third accessory cannot be present without a second accessory. One potential way to overcome this rejection is to amend claim 5 to depend upon claim 4. For the purposes of examination, the phrase “a third accessory” will be interpreted as meaning “an additional accessory” unless otherwise clarified by Applicant during the course of prosecution. Appropriate action is required. 
Claim 6 is rejected for reciting the limitation “a fourth accessory”, while claim 6 depends upon claim 1, which does not recite “a second accessory” or “a third accessory”. Therefore, a fourth accessory cannot be present without a second accessory and a third accessory. One potential way to overcome this rejection is to amend claim 6 to depend upon claim 5. For the purposes of examination, the phrase “a fourth accessory” will be interpreted as meaning “an additional accessory” unless otherwise clarified by Applicant during the course of prosecution. Appropriate action is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (US8116065, hereinafter referred to as Nakamura).
Regarding claim 1, Nakamura discloses a dielectric ceramic composition comprising: a barium titanate (BaTiO3)-based base material main ingredient (See Nakamura at Col. 13, Table 7, Example 3-3, disclosing an example of a dielectric composition comprising (Ba0.95Ca0.05)(Ti0.995Zr0.005)O3, which correlates with a BaTiO3-based material) and an accessory ingredient, the accessory ingredient including dysprosium (Dy) and praseodymium (Pr) as first accessory ingredients (See Nakamura at Col. 13, Table 7, Example 3-3, disclosing an example of a dielectric composition comprising Pr and Dy as an added (R) component.), wherein a content of the Pr satisfies 0.233 mol% < Pr < 0.699 mol%, based on 100 mol% of the barium titanate base material main ingredient (See Nakamura at Col. 13, Table 7, Example 3-3, disclosing an example of a dielectric composition comprising 0.5 parts by mol Pr in relation to 100 parts by mol of the (Ba0.95Ca0.05)(Ti0.995Zr0.005)O3 component, which correlates with 0.5 mol% Pr.). 
Regarding claim 4, Nakamura discloses the dielectric ceramic composition comprises 0.1 mol% to 2.0 mol% of a second accessory ingredient based on 100 mol% of the barium titanate base material main ingredient, the second accessory ingredient comprising an oxide or carbonate comprising at least one of manganese (Mn), vanadium (V), chromium (Cr), iron (Fe), nickel (Ni), cobalt (Co), copper (Cu), or zinc (Zn) (See Nakamura at Col. 13, Table 7, Example 3-3, disclosing an example of a dielectric composition comprising 0.3 parts by mol of V as an added (M) component, which correlates with 0.3 mol% V).
Regarding claim 6, Nakamura discloses the dielectric ceramic composition comprises 0.001 mol% to 4.0 mol% of a fourth accessory ingredient based on 100 mol% of the barium titanate base material main ingredient, the fourth accessory ingredient comprising an oxide of at least one of silicon (Si) or aluminum (Al), or a glass compound comprising Si (See Nakamura at Col. 13, Table 7, Example 3-3, disclosing an example of a dielectric composition comprising 2 parts by mol of SiO2, which correlates with 2 mol% SiO2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US8116065, hereinafter referred to as Nakamura).
Regarding claim 2, while Nakamura does not explicitly disclose a total content of the Dy and the Pr is less than or equal to 1.0 mol%, based on 100 mol% of the barium titanate base material main ingredient, Nakamura does disclose an example of a dielectric composition comprising 0.5 parts by mol Pr in relation to 100 parts by mol of the (Ba0.95Ca0.05)(Ti0.995Zr0.005)O3 component, which correlates with 0.5 mol% Pr, and 0.7 parts by mol of Dy, which correlates with 0.7 mol% Dy, providing a combined value of 0.5+0.7=1.2 mol%, which is close to touching the claimed range. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).
Allowable Subject Matter
Claims 3 and 5 contain subject matter which appears allowable over the closest prior art. Claim 3 requires ceramic composition of claim 1 to further comprise a lanthanum oxide or carbonate, which is not disclosed in Nakamura. Claim 5 requires the ceramic composition of claim 1 to further comprise a fixed-valence acceptor element of magnesium, which is not disclosed in Nakamura.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731